DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Applicant’s arguments, see remarks Pgs. 7-10, filed 04 August 2021, with respect to independent claims 1, 31, and 50 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 102 of independent claim 50 and the rejections under 35 U.S.C. 103 of independent claims 1 and 31 have been withdrawn. 
Claims 1, 4-5, 7, 9, 11, 15, 17-19, 21, 31-34, 38-39, and 50 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art to the instant application is United States Patent Application Publication US 2016/0377611 to Ma et al. (herein Ma). 
Regarding independent claim 1, Ma teaches a sensor for detecting and recognizing target molecules (see [0016]) that comprises a layer of silicon; one or more layers of metal (Ag) on the layer of silicon wherein the one or more layers of metal are the electrical contacts, one or more layers of graphene attached to the layers of metal, and a layer of molecularly imprinted polymer (MIP) on the one or more layers of graphene (see Figs. 1 and 2) all of which are in electrical communication with each other. However, Ma fails to teach nor fairly suggest “wherein the one or more layers of metal … are not electrical contacts” or in other words fails to teach one or more layers of metal on the layer of silicon AND one or more electrical contacts which are NOT the one or more layers of metal. 
Regarding independent claim 31, May teaches a thickness of a silicon substrate of a chemical sensor utilizing a MIP or 0.812 microns or about 1 millimeter (see [0061]). However, Ma fails to teach 
Regarding independent claim 50, Ma teaches a method of making a device comprising the steps of applying one or more layers of sliver (Ag), attached to graphene, on a layer of silicon substrate (SiO2) and applying a layer of molecularly imprinted polymer (MIP) in electrical communication with the one or more layers of silver, wherein the one or more layers of silver is the one or more electrical contacts (see [0044-0046]; Figs. 1-2). However, Ma fails to teach nor fairly suggest “one or more layers of metal on the layer of silicon” AND “one or more electrical contacts” as recited as part of the method of independent claim 50 or in other words Ma fails to teach nor fairly suggest wherein the one or more layers or metal are not the one or more electrical contacts. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797